DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5 and 17 are objected to because of the following informalities:  the limitation “said calcined oxide powder is selected from Formula I: Li1-a-b-c-dNiaMnbCocDdO2   Formula I
wherein D is a first dopant; a+b+c+d≤1; at least b is not zero; and d≤0.1; and Formula II:
LiNixMnyCozEeO4   Formula II wherein E is a second dopant; x+y+z≤2; at least y is not zero; and e≤0.1”  is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “said calcined oxide powder is selected from Formula I: Li1-a-b-c-dNiaMnbCocDdO2   Formula I wherein D is a first dopant; a+b+c+d≤1; at least b is not zero; and d≤0.1; or Formula II: LiNixMnyCozEeO4   Formula II wherein E is a second dopant; x+y+z≤2; at least y is not zero; and e≤0.1”.  Appropriate correction is required.
3.	Claims 12 and 24 are objected to because of the following informalities:  the limitation “Mg” is recited twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 14, it is not clear whether phosphate alone is bonded to the surface of a calcined oxide power comprising manganese or manganese phosphate is bonded to a calcined oxide powder.  Further it is unclear how “bound” is defined, i.e., whether it is a covalent or ionic  bond.
6.	Claims 2-13 and 15-25 are rejected as depending from claims 1 and 14 respectively.
7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “bonded” is defined, i.e., whether it is a covalent or ionic  bond.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-6, 8-18, and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (JP2012033482A) with citations from machine translation provided with this Office Action.
Regarding claim 1, Hwang discloses  a lithium ion cathode material (abstract, [0016]) comprising: a calcined oxide powder comprising manganese and phosphate bound to a surface of said calcined oxide powder([0009], [0037]).
Regarding claim 2, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses said calcined oxide powder does not comprise crystalline MnPO4 ([0014]).
Regarding claim 3, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder further comprises at least one metal selected from the group consisting of nickel and cobalt([0017]-[0029]).
Regarding claim 4, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder further comprises nickel and cobalt([0017]-[0029]).
Regarding claim 5, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is selected from Formula I:Li1-a-b-c-dNiaMnbCocDdO2   Formula I wherein D is a first dopant; a+b+c+d≤1; at least b is not zero; and d≤0.1; or Formula II: LiNixMnyCozEeO4   Formula II wherein E is a second dopant;
x+y+z≤2; at least y is not zero; and e≤0.1 ([0018]-[0029]).
Regarding 6, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said Formula II is in a spinel crystalline form([0017]-[0029]).
Regarding claim 8, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  none of a, b or c are zero([0018]-[0029]).
Regarding claim 9, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  x and y are not zero([0018]-[0029]).
Regarding claim 10, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is NMC 1:1:1([0037]).
Regarding claim 11, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is LiNi0.5Mn1.5O4 ([0037]).
Regarding claim 12, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al, Gd, Ti, Zr, Mg, Ca, Sr, Ba,  Cr and B([0030]).
Regarding claim 13, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  at least one of said first dopant or said second dopant is selected from the group consisting of Al and Gd([0030]).
Regarding claim 14, Hwang discloses a battery (abstract) comprising: a lithium ion cathode material ([0009]) comprising: a calcined oxide powder comprising manganese and phosphate bound to a surface of said calcined oxide powder([0009], [0037]); and
an anode([0009]).
Regarding claim 15, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses said calcined oxide powder does not comprise crystalline MnPO4 ([0014]).
Regarding claim 16, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder further comprises at least one metal selected from the group consisting of nickel and cobalt([0017]-[0029]).
Regarding claim 17, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is selected from Formula I:
Li1-a-b-c-dNiaMnbCocDdO2   Formula I wherein D is a first dopant; a+b+c+d≤1; at least b is not zero; and d≤0.1; or Formula II: LiNixMnyCozEeO4   Formula II wherein E is a second dopant; x+y+z≤2; at least y is not zero; and more preferably none of x, y or z are zero; and
e≤0.1([0018]-[0029]).
Regarding 18, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said Formula II is in a spinel crystalline form([0017]-[0029]).
Regarding claim 20, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  none of a, b or c are zero([0018]-[0029]).
Regarding claim 21, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  x and y are not zero([0018]-[0029]).
Regarding claim 22, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is NMC 1:1:1([0037]).
Regarding claim 23, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  said calcined oxide powder is LiNi0.5Mn1.5O4 ([0037]).
Regarding claim 24, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses at least one of said first dopant or said second dopant is selected from the group consisting of Al, Gd, Ti, Zr, Mg, Ca, Sr, Ba,  Cr and B([0030]).
Regarding claim 25, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses  at least one of said first dopant or said second dopant is selected from the group consisting of Al and Gd([0030]).
Regarding claim 26, Hwang discloses a method of forming a lithium ion cathode material (abstract, [0009]-[0010]) comprising: calcining an oxide precursor to form calcined oxide powder wherein said calcined oxide powder comprises manganese([0037]); and
reacting a surface of said calcined oxide powder with a phosphate thereby forming a phosphate bonded to a surface of said calcined oxide powder([0038]-[0042]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (JP2012033482A) with citations from machine translation provided with this Office Action.
Regarding claim 7, Hwang discloses all of the claim limitations as set forth above. Hwang discloses  a step of providing an aluminum nitrate (Al(NO3)3) solution (S11); into the aluminum nitrate solution to form a mixture (S12); and adding a phosphate solution into the mixture to react with Al(NO3)3 in the mixture, it includes a step of forming an aluminum phosphate layer 14 on the surface of the electrode active material particles 12 (S13) and a step of heating the electrode active material particles 12 coated with the aluminum phosphate layers 14 (S14) ([0038]), the phosphate is composed of one or several of monoammonium phosphate (NH4H2PO4), diammonium phosphate ((NH4)2HPO4), ammonium phosphate ((NH4)3PO4) and phosphoric acid (H3PO4)([0041]) but does not explicitly disclose said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å.
It would have been obvious to one of ordinary skill in the art to provide the spinel crystalline form of Hwang with said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 19, Hwang discloses all of the claim limitations as set forth above. Hwang discloses  a step of providing an aluminum nitrate (Al(NO3)3) solution (S11); into the aluminum nitrate solution to form a mixture (S12); and adding a phosphate solution into the mixture to react with Al(NO3)3 in the mixture, it includes a step of forming an aluminum phosphate layer 14 on the surface of the electrode active material particles 12 (S13) and a step of heating the electrode active material particles 12 coated with the aluminum phosphate layers 14 (S14) ([0038]), the phosphate is composed of one or several of monoammonium phosphate (NH4H2PO4), diammonium phosphate ((NH4)2HPO4), ammonium phosphate ((NH4)3PO4) and phosphoric acid (H3PO4)([0041]) but does not explicitly disclose said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å.
It would have been obvious to one of ordinary skill in the art to provide the spinel crystalline form of Hwang with said spinel crystalline form has a unit cell with an a-axis dimension of at least 8.163 Å to no more than 8.170 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724